                         Case 2:20-cv-01486-APG-NJK Document 71
                                                             70 Filed 08/26/21
                                                                      08/25/21 Page 1 of 2




                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 E-Mail: Robert.Freeman@lewisbrisbois.com
                      CHERYL A. GRAMES
                    3 Nevada Bar No. 12752
                      E-Mail: Cheryl.Grames@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendant State Farm Mutual
                    7 Automobile Insurance Company

                    8                                    UNITED STATES DISTRICT COURT

                    9                             DISTRICT OF NEVADA, SOUTHERN DIVISION
                   10                                                 ***
                   11 ROSE DESIO,                                        CASE NO. 2:20-cv-1486-APG-NJK

                   12                                                    STIPULATION AND ORDER FOR
                                           Plaintiff,                    EXTENSION OF TIME TO FILE
                   13                                                    RESPONSE TO PLAINTIFF’S MOTION
                                                                         FOR LEAVE TO SUPPLEMENT
                   14             vs.                                    COMPLAINT (ECF No. 66)

                   15                                                    SECOND REQUEST
                      STATE FARM MUTUAL AUTOMOBILE
                   16 INSURANCE COMPANY; DOES I-V and
                      ROES VI-X, inclusive
                   17

                   18                      Defendants.

                   19

                   20            DEFENDANT STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
                   21 (“Defendant”), by and through its counsel of record, the law firm of LEWIS BRISBOIS

                   22 BISGAARD & SMITH LLP, and PLAINTIFF ROSE DESIO (“Plaintiff”), by and through her

                   23 counsel of record, JESSE SBAIH & ASSOCIATES, LTD., hereby stipulate and agree that the time

                   24 for Defendant to file its Response to Plaintiff’s Motion for Leave to Supplement Complaint Pursuant

                   25 to FRCP 15(d) be extended as set forth herein. Defendant State Farm’s Response thereto is currently

                   26 due August 25, 2021. The parties hereby stipulate that the deadline to file Defendant’s Response

                   27 be extended to and including August 27, 2021.

                   28 …
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4815-7061-8872.1
ATTORNEYS AT LAW
                         Case 2:20-cv-01486-APG-NJK Document 71
                                                             70 Filed 08/26/21
                                                                      08/25/21 Page 2 of 2




                    1                                           Reason for Extension

                    2            Defendant requires additional time to address effectively Plaintiff’s arguments in the instant

                    3 Motion prior to filing its Response. This stipulation is made in good faith and not for the purpose

                    4 of delay.

                    5            This is the second extension of time requested for filing Defendant’s Response to Plaintiff’s

                    6 Motion for Leave to Supplement Complaint Pursuant to FRCP 15(d).

                    7

                    8      DATED this 25th day of August, 2021.                DATED this 25th day of August, 2021.

                    9      LEWIS BRISBOIS BISGAARD & SMITH LLP                 JESSE SBAIH & ASSOCIATES, LTD.
                   10
                           /s/ Cheryl A. Grames                                /s/ Jesse M. Sbaih
                   11      ROBERT W. FREEMAN                                   JESSE M. SBAIH
                           Nevada Bar No. 3062                                 Nevada Bar No. 7898
                   12      CHERYL A. GRAMES                                    INES OLEVIC-SALEH
                           Nevada Bar No. 12752                                Nevada Bar No. 11431
                   13      6385 S. Rainbow Boulevard, Suite 600                The District at Green Valley Ranch
                           Las Vegas, Nevada 89118                             170 South Green Valley Parkway, Suite 280
                   14      Attorneys for Defendant                             Henderson, Nevada 89012
                                                                               Attorneys for Plaintiff
                   15

                   16

                   17
                                                                       ORDER
                   18
                                 IT IS SO ORDERED.
                   19
                                 Dated
                                 Dated:thisAugust
                                            __ day26,
                                                  of ______________,
                                                      2021           2021.
                   20

                   21                                                  _______________________________
                                                                         U.S. DISTRICT
                                                                        United         COURT JUDGE
                                                                               States Magistrate Judge
                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4815-7061-8872.1                                   2
